In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-148 CV

____________________


IN RE YOLA BARNES, RICKY RAY BLAGBURN, 

JAIME MARTINEZ AND CYNTHIA WARDEN




Original Proceeding



MEMORANDUM OPINION (1)
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   Relators seek a writ of mandamus to compel the trial judge to enter an order
disqualifying the counsel for the real parties in interest.  The trial court denied the relators'
motions to disqualify after a hearing in which counsel for the real parties in interest
demonstrated the precautions implemented by counsel to effectively screen from the
relators' cases the newly-hired legal secretary formerly employed by counsel for the
relators.  See Phoenix Founders, Inc. v. Marshall, 887 S.W.2d 831 (Tex. 1994).  After
reviewing the petition and record, we conclude that the relators have not shown a clear
abuse of discretion or violation of a duty imposed by law.  
	The petition for writ of mandamus, filed March 26, 2003, is DENIED.
								PER CURIAM

Opinion Delivered April 10, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. 	Tex. R. App. P. 47.4.